Citation Nr: 0405784	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-36 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Columbia Regional Office 
(RO).

As set forth below, the issue is being remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.  

REMAND

The veteran was awarded the Combat Infantryman Badge and 
exposure to excessive noise is consistent with the 
circumstances and conditions of combat.  In his application, 
the veteran indicated treatment by VA and that he had worked 
in the textile industry for over 50 years.  Under VA's duty 
to assist, the Board determines that additional evidentiary 
development is needed before deciding the merits of the 
veteran's claim. 

To ensure due process, the case is REMANDED for the following 
action:

1.  Ensure compliance with 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. §3.159.  

2.  Obtain records from the Greenville, 
South Carolina VA Clinic for treatment of 
hearing loss.  

3.  Ask the veteran for any evidence in 
his possession that pertains to hearing 
loss, including any employment records, 
documenting hearing loss. 

4.  If the medical evidence documents 
hearing loss, schedule the veteran for VA 
audiology examination to determine 
whether he suffers from bilateral hearing 
loss disability.  The claims folder must 
be made available to the examiner for 
review.  If hearing loss is shown, the 
examiner is asked to express an opinion 
on the following question.  

Is it more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability of less than 50 percent) 
that the veteran's currently hearing 
loss is consistent with the 
circumstances and conditions 
relating to the veteran's 
experiences in Korea?

5.  After the above has been completed, 
adjudicate the claim.  If the benefit 
sought on appeal is denied, provide the 
veteran and his representative with a 
supplemental statement of the case.  
Thereafter the case should be returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




